EXHIBIT 10.2
 
FEDERAL DEPOSIT INSURANCE CORPORATION
WASHINGTON, D.C.
 
AND

 
STATE OF ILLINOIS
DEPARTMENT OF FINANCIAL AND PROFESSIONAL REGULATION
DIVISION OF BANKING
 
In the Matter of
 
COVENANT BANK
CHICAGO, ILLINOIS
 
(Illinois Chartered Insured
Nonmember Bank)
 
)
)
)
)
)
)
)
STIPULATION AND CONSENT
TO THE ISSUANCE OF A
CONSENT ORDER
FDIC-11-022b
2011-DB-11



Subject to the acceptance of this STIPULATION AND CONSENT TO THE ISSUANCE OF A
CONSENT ORDER (“STIPULATION”) by the Federal Deposit Insurance Corporation
(“FDIC”) and the Illinois Department of Financial and Professional Regulation,
Division of Banking (“Division”), it is hereby stipulated and agreed by and
among representatives of the FDIC, the Division and Covenant Bank, Chicago,
Illinois (“Bank”) as follows:
1.   The Bank has been advised of its right to receive a NOTICE OF CHARGES AND
OF HEARING (“NOTICE”) detailing the unsafe and unsound banking practices and
violations of law, rule or regulation alleged to have been committed by the Bank
and of its right to a hearing on the charges under section 8(b) of the Federal
Deposit Insurance Act (“Act”), 12 U.S.C. § 1818(b), and under 38 Ill. Adm. Code
392, regarding hearings before the Division, and has knowingly waived that
right.
2.   The Bank, solely for the purpose of this proceeding and without admitting
or denying any of the charges of unsafe or unsound banking practices and
violations of law, rule or
 
 
 

--------------------------------------------------------------------------------

 
regulation, hereby consents and agrees to the issuance of a CONSENT ORDER
(“ORDER”) by the FDIC and Division.
3.   The Bank further stipulates and agrees that such ORDER shall be deemed to
be a consent order which has become final and unappealable, and that the ORDER
shall become effective upon its issuance by the FDIC and the Division and fully
enforceable by the FDIC and the Division pursuant to the provisions of
section 8(i) of the Act, 12 U.S.C. § 1818(i), and section 48(6) of the Illinois
Banking Act, 205 ILCS 5/48(6), subject only to the conditions set forth in
paragraph 4 of this STIPULATION.
4.   In the event the FDIC and the Division accept this STIPULATION and issue
the ORDER, it is agreed that no action to enforce the ORDER will be taken by the
FDIC in the United States District Court or the appropriate Federal Circuit
Court or by the Division in the appropriate State Court unless the Bank, any
Bank institution-affiliated party, as that term is defined in section 3(u) of
the Act, 12 U.S.C. § 1813(u), or any of its successors or assigns, has violated
or is about to violate any provision of the ORDER.
5.   The Bank hereby waives:
(a)   The receipt of a NOTICE;
(b)   All defenses and counterclaims of any kind to this proceeding;
(c)   A hearing for the purpose of taking evidence on the allegations in the
NOTICE;
(d)   The filing of proposed findings of fact and conclusions of law;
(e)   A recommended decision of an Administrative Law Judge; and
(f)   Exceptions and briefs with respect to such recommended decision.
Dated this 1st day of June, 2011.
 
 
-2-

--------------------------------------------------------------------------------

 
 

 
FEDERAL DEPOSIT INSURANCE COMPANY
LEGAL DIVISION
 
 
By:  /s/Erin O. Gallagher               
Erin O. Gallagher
Senior Regional Attorney
Federal Deposit Insurance Corporation
 
And,
 
ILLINOIS DEPARTMENT OF
FINANCIAL AND PROFESSIONAL
REGULATION, DIVISION OF BANKING
 
 
/s/Scott D. Clarke                  
Scott D. Clarke
Assistant Director

 
 
 
-3-

--------------------------------------------------------------------------------

 
 
 

 
COVENANT BANK
ELMHURST, ILLINOIS
 
         
 
By:
/s/Herman L. Davis      
Herman L. Davis
     
Director
                      /s/Addie Husbands      
Addie Husbands
     
Director
                      /s/Jay Plourde      
Jay Plourde
     
Director
              /s/David Ramseur       
David Ramseur
     
Director
              /s/Belinda Whitfield      
Belinda Whitfield
     
Director
                      /s/William S. Winston      
William S. Winston
     
Director
                     
Comprising the Board of Directors of
COVENANT BANK
CHICAGO, ILLINOIS
         

 


 
-4-
 
 
